--------------------------------------------------------------------------------

 

EXHIBIT 10.3

UNLESS PERMITTED UNDER APPLICABLE SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THIS SECURITY TO OR FOR THE BENEFIT OF A CANADIAN
PURCHASER UNTIL THE DATE THAT IS FOUR MONTHS AND A DAY AFTER [●], 2020.

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933
ACT"), OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED UNLESS REGISTERED UNDER THE 1933 ACT AND
ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE, AND THE CORPORATION AND ITS TRANSFER AGENT HAS
RECEIVED AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THEM TO
SUCH EFFECT.

Void after 5:00 p.m. (Toronto time) on the Expiry Date.

WARRANT

For the purchase of Common Shares of

SPHERE 3D CORP.

(Amalgamated under the laws of the Province of Ontario, Canada)

Number of Warrants: [•]

Warrant Certificate No. [•]   

This is to certify that, for value received, ● [address of holder] (the
"Holder"), shall have the right to purchase from Sphere 3D Corp. (the
"Corporation"), at any time and from time to time up to 5:00 p.m. (Toronto time)
(the "Expiry Time") on [•], 2023 (the "Expiry Date"), as amended herein, one
fully paid and non-assessable common share in the capital of the Corporation (a
"Common Share") for each Warrant (individually, a "Warrant") represented hereby
at a price of US$0.60 per Common Share (the "Exercise Price"), upon and subject
to the terms and conditions set forth herein.

The Holder acknowledges and agrees that, in accordance with the U.S. Securities
Act (as defined below), it shall not, under any circumstances, be entitled to
exercise the Warrant if, upon exercise thereof, the aggregate number of Common
Shares held by the Holder shall equal or exceed 5% of the issued and outstanding
shares of the Corporation, calculated on a partially converted basis (i.e.
assuming the conversion of all rights to receive Common Shares of the
Corporation held by the Holder).

1. For the purposes of this Warrant Certificate, the term "Common Shares" means
common shares without par value in the capital of the Corporation as constituted
as of the date hereof, provided that in the event of a subdivision, redivision,
reduction, combination or consolidation thereof or any other adjustment under
section 8 hereof, or successive such subdivisions, redivisions, reductions,
combinations, consolidations or other adjustments, then subject to the
adjustments, if any, having been made in accordance with the provisions of this
Warrant Certificate, "Common Shares" shall thereafter mean the shares, other
securities or other property resulting from such subdivision, redivision,
reduction, combination or consolidation or other adjustment.

2. All Warrant Certificates shall be signed by an officer of the Corporation
holding office at the time of signing, or any successor or replacement of such
person and notwithstanding any change in any of the persons holding said offices
between the time of actual signing and the delivery of the Warrant Certificate,
the Warrant Certificate so signed shall be valid and binding upon the
Corporation.

--------------------------------------------------------------------------------

- 2 -

3. All rights under any of the Warrants in respect of which the right of
subscription and purchase therein provided for shall not theretofore have been
exercised shall wholly cease and such Warrants shall be wholly void and of no
valid or binding effect after the Expiry Time.

4. The right to purchase Common Shares of the Corporation pursuant to the
Warrants may only be exercised by the Holder at or before the Expiry Time by:

(a) duly completing and executing a subscription substantially in the form
attached as Schedule "A" (the "Subscription Form"), in the manner therein
indicated; and

(b) surrendering this Warrant Certificate and the duly completed and executed
Subscription Form to the Corporation prior to the Expiry Time at 895 Don Mills
Road, Building 2, Toronto, ON M3C 1W3, Attention:  Peter Tassiopoulos, Chief
Executive Officer, Facsimile: (858) 495-4267, together with payment of the
purchase price for the Common Shares subscribed for in the form of certified
cheque, money order or bank draft payable to the Corporation in an amount equal
to the then applicable Exercise Price multiplied by the number of Common Shares
subscribed for ("Aggregate Exercise Price").

5. Upon delivery and payment as set forth in section 4, the Corporation shall
cause to be issued to the Holder the number of Common Shares subscribed for by
the Holder and the Holder shall become a shareholder of the Corporation in
respect of such Common Shares with effect from the date of such delivery and
payment and shall be entitled to delivery of a certificate or certificates
evidencing such shares, or to a non-transferable written acknowledgement of the
right to obtain a certificate.  The Corporation shall cause such certificate or
certificates to be mailed to the Holder at the address or addresses specified in
the Subscription Form within five (5) Business Days (as defined below) of such
delivery and payment as set forth in section 4 or, if so instructed by the
Holder, held for pick-up by the Holder at the principal office of the
Corporation; provided, however, if the transfer agent for the Common Shares is
participating in DTC Fast Automated Securities Transfer Program (the "DTC
Program") and the Common Shares to be delivered to the Holder pursuant to this
Section 5 are eligible to participate in the DTC Program, the Corporation will
cause the transfer agent to credit such aggregate number of Common Shares to
which the Holder is entitled pursuant to this Section 5 to the Holder's or its
designee's balance account with DTC through its Deposit / Withdrawal At
Custodian system.  Notwithstanding any adjustment provided for in section 8
hereof, the Corporation shall not be required upon the exercise of any Warrants
to issue fractional Common Shares in satisfaction of its obligations hereunder
and the Holder understands and agrees that it will not be entitled to any cash
payment or other form of compensation in respect of a fractional Common Share
that might otherwise have been issued. As used in this Warrant Certificate,
"Business Day" means a day, other than a Saturday or Sunday, on which banks in
Toronto, Ontario are open for the general transaction of business.

6. The holding of a Warrant shall not constitute the Holder a shareholder of the
Corporation nor entitle him to any right or interest in respect thereof except
as herein expressly provided.

7. The Corporation covenants and agrees that until the Expiry Time, while any of
the Warrants shall be outstanding, it shall reserve and there shall remain
unissued out of its authorized capital a sufficient number of Common Shares to
satisfy the right of purchase herein provided, as such right of purchase may be
adjusted pursuant to sections 8 and 9 hereof.  The Corporation further covenants
and agrees that while any of the Warrants shall be outstanding, the Corporation
shall (a) comply with the securities legislation applicable to it; and (b) use
its commercially reasonable efforts to do or cause to be done all things
necessary to preserve and maintain its corporate existence. All Common Shares
which shall be issued upon the exercise of the right to purchase herein provided
for, upon payment therefor of the amount at which such Common Shares may at the
time be purchased pursuant to the provisions hereof, shall be issued as fully
paid and non-assessable shares and the holders thereof shall not be liable to
the Corporation or its creditors in respect thereof.

--------------------------------------------------------------------------------

- 3 -

8. (a) For the purpose of this section 8, unless there is something in the
subject matter or context inconsistent therewith, the words and terms defined
below shall have the respective meanings specified therefor:

"Current Market Price" of the Common Shares at any date means the price per
share equal to the Weighted Average Price (as defined below) of the Common
Shares have traded on the Nasdaq Stock Market or, if the Common Shares are not
then listed on the Nasdaq, on such other stock exchange on which the shares
trade as may be selected by the directors of the Corporation for such purpose
(collectively, "Nasdaq"); and

"director" means a director of the Corporation for the time being and, unless
otherwise specified herein, a reference to action "by the directors" means
action by the directors of the Corporation as a board or, whenever empowered,
action by the executive committee of such board; and

(b) If and whenever at any time after the date hereof and prior to the Expiry
Time the Corporation shall (i) subdivide or redivide its then outstanding Common
Shares into a greater number of Common Shares, (ii) reduce, combine or
consolidate its then outstanding Common Shares into a lesser number of Common
Shares or (iii) issue Common Shares (or securities exchangeable for or
convertible into Common Shares) to the holders of all or substantially all of
its then outstanding Common Shares by way of a stock dividend or other
distribution (any of such events herein called a "Common Share Reorganization"),
then the Exercise Price shall be adjusted effective immediately after the
effective date of any such event in (i) or (ii) above or the record date at
which the holders of Common Shares are determined for the purpose of any such
dividend or distribution in (iii) above, as the case may be, by multiplying the
Exercise Price in effect on such effective date or record date, as the case may
be, by a fraction, the numerator of which shall be the number of Common Shares
outstanding on such effective date or record date, as the case may be, before
giving effect to such Common Share Reorganization and the denominator of which
shall be the number of Common Shares outstanding immediately after giving effect
to such Common Share Reorganization including, in the case where securities
exchangeable for or convertible into Common Shares are distributed, the number
of Common Shares that would be outstanding if such securities were exchanged for
or converted into Common Shares.

(c) If and whenever at any time after the date hereof and prior to the Expiry
Time there is a capital reorganization of the Corporation or a reclassification
or other change in the Common Shares (other than a Common Share Reorganization)
or a consolidation or merger or amalgamation of the Corporation with or into any
other corporation or other entity (other than a consolidation, merger or
amalgamation which does not result in any reclassification of the outstanding
Common Shares or a change of the Common Shares into other securities), or a
transfer of all or substantially all of the Corporation's undertaking and assets
to another corporation or other entity in which the holders of Common Shares are
entitled to receive shares, other securities or other property) (any of such
events, excluding, however, a transaction effected solely to change the domicile
of the Corporation, being called a "Capital Reorganization"), after the
effective date of the Capital Reorganization the Holder shall be entitled to
receive, and shall accept, for the same aggregate consideration, upon exercise
of the Warrants, in lieu of the number of Common Shares to which the Holder was
theretofore entitled upon the exercise of the Warrants, the kind and aggregate
number of Common Shares and other securities or property resulting from the
Capital Reorganization which the Holder would have been entitled to receive as a
result of the Capital Reorganization if, on the effective date thereof, the
Holder has been the registered holder of the number of Common Shares to which
the Holder was theretofore entitled to purchase or receive upon the exercise of
the Warrants.  If necessary, as a result of any Capital Reorganization,
appropriate adjustments shall be made in the application of the provisions of
this Warrant Certificate with respect to the rights and interest thereafter of
the Holder such that the provisions of this Warrant Certificate shall thereafter
correspondingly be made applicable as nearly as may reasonably be possible in
relation to any shares or other securities or property thereafter deliverable
upon the exercise of this Warrant Certificate.

--------------------------------------------------------------------------------

- 4 -

(d) If and whenever at any time after the date hereof and prior to the Expiry
Time, any of the events set out in sections 8 (b) or (c) shall occur and the
occurrence of such event results in an adjustment of the Exercise Price pursuant
to the provisions of this section 8, then the number of Common Shares
purchasable pursuant to this Warrant shall be adjusted contemporaneously with
the adjustment of the Exercise Price by multiplying the number of Common Shares
then otherwise purchasable on the exercise thereof by a fraction, the numerator
of which shall be the Exercise Price in effect immediately prior to the
adjustment and the denominator of which shall be the Exercise Price resulting
from such adjustment.

(e) If the Corporation takes any action affecting its Common Shares to which the
foregoing provisions of this section 8, in the opinion of the board of directors
of the Corporation, acting in good faith, are not strictly applicable, or if
strictly applicable would not fairly adjust the rights of the Holder against
dilution in accordance with the intent and purposes hereof, or would otherwise
materially affect the rights of the Holder hereunder, then the Corporation
shall, subject to the approval of the Nasdaq (or such other stock exchange or
quotation system on which the Common Shares are then listed and posted (or
quoted) for trading, as applicable), execute and deliver to the Holder an
amendment hereto providing for an adjustment in the application of such
provisions so as to adjust such rights as aforesaid in such manner as the board
of directors of the Corporation may determine to be equitable in the
circumstances, acting in good faith.  The failure of the taking of action by the
board of directors of the Corporation to so provide for any adjustment on or
prior to the effective date of any action or occurrence giving rise to such
state of facts will be conclusive evidence that the board of directors has
determined that it is equitable to make no adjustment in the circumstances.

9. The following rules and procedures shall be applicable to the adjustments
made pursuant to section 8:

(a) any Common Shares owned or held by or for the account of the Corporation
shall be deemed not be to outstanding except that, for the purposes of section
8, any Common Shares owned by a pension plan or profit sharing plan for
employees of the Corporation or any of its subsidiaries shall not be considered
to be owned or held by or for the account of the Corporation;

--------------------------------------------------------------------------------

- 5 -

(b) no adjustment in the Exercise Price or the number of Common Shares
purchasable pursuant to this Warrant shall be required unless a change of at
least 1% of the prevailing Exercise Price or the number of Common Shares
purchasable pursuant to this Warrant would result, provided, however, that any
adjustment which, except for the provisions of this section 9(b), would
otherwise have been required to be made, shall be carried forward and taken into
account in any subsequent adjustment;

(c) the adjustments provided for in section 8 are cumulative and shall apply to
successive subdivisions, consolidations, dividends, distributions and other
events resulting in any adjustment under the provisions of such section;

(d) if the Corporation sets a record date to take any action and thereafter and
before the taking of such action abandons its plan to take such action, then no
adjustment to the Exercise Price will be required by reason of the setting of
such record date;

(e) as a condition precedent to the taking of any action which would require any
adjustment to the Warrants evidenced hereby, including the Exercise Price, the
Corporation must take any corporate action which may be necessary in order that
the Corporation shall have unissued and reserved in its authorized capital and
may validly and legally issue as fully paid and non-assessable all of the shares
or other securities which the Holder is entitled to receive on the full exercise
thereof in accordance with the provisions hereof;

(f) forthwith, but no later than fourteen (14) days, after any adjustment to the
Exercise Price or the number of Common Shares purchasable pursuant to the
Warrants, the Corporation shall provide to the Holder a certificate of an
officer of the Corporation certifying as to the amount of such adjustment and,
in reasonable detail, describing the event requiring and the manner of computing
or determining such adjustment;

(g) any question that at any time or from time to time arises with respect to
the amount of any adjustment to the Exercise Price or other adjustment pursuant
to section 8 shall be conclusively determined by a firm of independent chartered
accountants (who may be the Corporation's auditors) and shall be binding upon
the Corporation and the Holder;

(h) any adjustment to the Exercise Price or the number of Common Shares
purchasable pursuant to the Warrants under the terms of this Warrant Certificate
shall be subject to the prior approval of the Nasdaq (or such other stock
exchange or quotation system on which the Common Shares are then listed and
posted (or quoted) for trading, as applicable); and

(i) in case the Corporation, after the date of issue of this Warrant
Certificate, takes any action affecting the Common Shares, other than an action
described in Section 8, which in the opinion of the directors of the Corporation
would materially affect the rights of the Holder, the Exercise Price will be
adjusted in such manner, if any, and at such time, by action by the directors of
the Corporation but subject in all cases to any necessary regulatory approval,
including approval of the Nasdaq (or such other stock exchange or quotation
system on which the Common Shares are then listed and posted (or quoted) for
trading, as applicable). Failure of the taking of action by the directors of the
Corporation so as to provide for an adjustment on or prior to the effective date
of any action by the Corporation affecting the Common Shares will be conclusive
evidence that the board of directors of the Corporation has determined that it
is equitable to make no adjustment in the circumstances.

--------------------------------------------------------------------------------

- 6 -

10. At least 21 days prior to the effective date or record date, as the case may
be, of any event referred to in section 8 herein, the Corporation shall notify
the Holder of the particulars of such event and the estimated amount of any
adjustment required as a result thereof.

11. On the happening of each and every such event set out in section 8, the
applicable provisions of this Warrant Certificate, including the Exercise Price,
shall, ipso facto, be deemed to be amended accordingly and the Corporation shall
take all necessary action so as to comply with such provisions as so amended.

12. The Corporation shall not be required to deliver certificates for Common
Shares while the share transfer books of the Corporation are properly closed,
having regard to the provisions of sections 8 and 9 hereof, prior to any meeting
of shareholders or for the payment of dividends or for any other purpose and in
the event of the surrender of any Warrant in accordance with the provisions
hereof and the making of any subscription and payment for the Common Shares
called for thereby during any such period, delivery of certificates for Common
Shares may be postponed for not more than five (5) Business Days after the date
of the re-opening of said share transfer books; provided, however, that any such
postponement of delivery of certificates shall be without prejudice to the right
of the Holder so surrendering the same and making payment during such period to
receive after the share transfer books shall have been re-opened such
certificates for the Common Shares called for, as the same may be adjusted
pursuant to sections 8 and 9 hereof as a result of the completion of the event
in respect of which the transfer books were closed.

13. Subject as hereinafter provided, all or any of the rights conferred upon the
Holder by the terms hereof may be enforced by the Holder by appropriate legal
proceedings.  No recourse under or upon any obligation, covenant or agreement
contained herein shall be had against any shareholder, director or officer of
the Corporation either directly or through the Corporation, it being expressly
agreed and declared that the obligations under the Warrants are solely corporate
obligations and that no personal liability whatever shall attach to or be
incurred by the shareholders, directors or officers of the Corporation or any of
them in respect thereof, any and all rights and claims against every such
shareholder, officer or director being hereby expressly waived as a condition of
and as a consideration for the issue of the Warrants.

14. The Holder may subscribe for and purchase any lesser number of Common Shares
than the number of Common Shares expressed in any Warrant Certificate.  In the
case of any subscription for a lesser number of Common Shares than expressed in
any Warrant Certificate, the Holder hereof shall be entitled to receive, at no
cost to the Holder, a new Warrant Certificate in respect of the balance of
Warrants not then exercised.  Such new Warrant Certificate shall be mailed to
the Holder by the Corporation or, at its direction, the transfer agent of the
Corporation, contemporaneously with the mailing of the certificate or
certificates representing the Common Shares issued pursuant to section 5.

15. If any Warrant Certificate becomes stolen, lost, mutilated or destroyed, the
Corporation shall, on such terms as it may in its discretion impose, acting
reasonably, issue and sign a new Warrant Certificate of like denomination, tenor
and date as the Warrant Certificate so stolen, lost, mutilated or destroyed for
delivery to the Holder.  The applicant for the issue of a new Warrant
Certificate pursuant to this section shall bear the cost of the issue thereof
and in the case of mutilation shall as a condition precedent to the issue
thereof, deliver to the Corporation the mutilated Warrant Certificate, and in
case of loss, destruction or theft shall, as a condition precedent to the issue
thereof, furnish to the Corporation such evidence of ownership and of the loss,
destruction or theft of the Warrant Certificate so lost, destroyed or stolen as
shall be satisfactory to the Corporation in its discretion and the applicant
shall also be required to furnish an indemnity and surety bond in amount and
form satisfactory to the Corporation in its discretion and shall pay the
reasonable charges of the Corporation in connection therewith.

--------------------------------------------------------------------------------

- 7 -

16. The Holder may transfer the Warrants represented hereby by:

(a) duly completing and executing the transfer form attached as Schedule "B"
("Transfer Form"); and

(b) surrendering this Warrant Certificate and the completed Transfer Form,
together with such other documents as the Corporation may reasonably request, to
the Corporation at the address set forth on the Transfer Form or such other
office as may be specified by the Corporation, in a written notice to the
Holder, from time to time,

provided that all such transfers shall be effected in accordance with all
applicable securities laws, and provided that, after such transfer, the term
"Holder" shall mean and include any transferee or assignee of the current or any
future Holder. If only part of the Warrants evidenced hereby is transferred, the
Corporation will deliver to the Holder and the transferee replacement Warrant
Certificates substantially in the form of this Warrant Certificate.

17. Neither the issuance and sale of the securities represented by this Warrant
Certificate nor the Common Shares into which these securities are exercisable
have been registered under the United States Securities Act of 1933, as amended
(the "U.S. Securities Act") or applicable state securities laws.  These
securities may not be offered for sale, sold, transferred or assigned unless
registered under the U.S. Securities Act and any applicable state securities
laws or unless an exemption from such registration is available, and the
Corporation and its transfer agent has received an opinion of counsel of
recognized standing in form and substance reasonably satisfactory to them to
such effect.

18. Any certificate representing Common Shares issued upon the exercise of this
Warrant may bear the following legends:

"UNLESS PERMITTED UNDER APPLICABLE SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THIS SECURITY TO OR FOR THE BENEFIT OF A CANADIAN
PURCHASER UNTIL THE DATE THAT IS FOUR MONTHS AND A DAY AFTER [INSERT
DISTRIBUTION DATE]. (In the event that no physical certificates are issued, the
above constitutes written notice of the legend restriction under applicable
Canadian securities laws.)

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR
APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED UNLESS REGISTERED UNDER THE 1933 ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION
IS AVAILABLE, AND THE CORPORATION AND ITS TRANSFER AGENT HAS RECEIVED AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THEM TO SUCH EFFECT."

19. The Corporation will maintain a register of holders of Warrants at its
principal office.  The Corporation may deem and treat the registered holder of
any Warrant Certificate as the absolute owner of the Warrants represented
thereby for all purposes, and the Corporation shall not be affected by any
notice or knowledge to the contrary except where the Corporation is required to
take notice by statute or by order of a court of competent jurisdiction.  A
Holder shall be entitled to the rights evidenced by such Warrant free from all
equities or rights of set-off or counterclaim between the Corporation and the
original or any intermediate holder thereof and all persons may act accordingly
and the receipt by any such Holder of the Common Shares purchasable pursuant to
such Warrant shall be a good discharge to the Corporation for the same and the
Corporation shall not be bound to inquire into the title of any such Holder
except where the Corporation is required to take notice by statute or by order
of a court of competent jurisdiction.

--------------------------------------------------------------------------------

- 8 -

20. The Corporation shall notify the Holder forthwith of any change of the
Corporation's address.

21. All notices to be sent hereunder shall be deemed to be validly given to the
registered holders of the Warrants if delivered personally or if sent by
registered letter through the post addressed to such holders at their post
office addresses appearing in the register of Warrant holders caused to be
maintained by the Corporation, and such notice shall be deemed to have been
given, if delivered personally when so delivered, and if sent by post on the
fifth Business Day next following the post thereof.

22. If for any reason, other than the failure or default of the Holder, the
Corporation is unable to issue and deliver the Common Shares or other securities
as contemplated herein to the Holder upon the proper exercise by the Holder of
the right to purchase any of the Common Shares purchasable upon exercise of the
Warrants represented hereby, the Corporation may pay, at its option and in
complete satisfaction of its obligations and the rights of the Holder hereunder,
to the Holder, in cash, an amount equal to the difference between the Exercise
Price and the Current Market Price of such Common Shares on the date of exercise
by the Holder, and upon such payment the Corporation shall have no liability or
other obligation to the Holder relating to or in respect of the Warrants or this
Warrant Certificate.

23. This Warrant Certificate shall be governed by and construed, interpreted and
performed in accordance with the laws of the Province of Ontario and the laws of
Canada applicable therein.

24. If one or more of the provisions contained herein shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Warrant Certificate, but this Warrant Certificate shall be construed as if such
invalid, illegal or unenforceable provision or provisions had never been
contained herein.

25. This Warrant Certificate shall enure to the benefit of and shall be binding
upon the Holder and the Corporation and their respective successors and assigns.

26. In the case of a dispute as to the determination of the Exercise Price or
the arithmetic calculation of the Common Shares for which this Warrant is
exercisable, the Corporation shall submit the disputed determinations or
arithmetic calculations via facsimile or electronic mail to the Holder.  If the
Holder and the Corporation are unable to agree upon such determination or
calculation of the Exercise Price or of the Common Shares for which this Warrant
is exercisable within three (3) Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Corporation shall
submit via facsimile or electronic mail the disputed arithmetic calculation of
the Common Shares for which this Warrant is exercisable to the Corporation's
independent, outside accountant.  The Corporation shall cause the accountant to
perform the determinations or calculations and notify the Corporation and the
Holder of the results.  Such accountant's determination or calculation shall be
binding upon all parties absent demonstrable error.

--------------------------------------------------------------------------------

- 9 -

IN WITNESS WHEREOF the Corporation has caused this Warrant Certificate to be
signed by its duly authorized officer.

DATED as of the [•] day of [•], 2020.

 

SPHERE 3D CORP.

 

 

Per:

 

 

 

Peter Tassiopoulos
Chief Executive Officer


--------------------------------------------------------------------------------

Schedule "A"

SUBSCRIPTION FORM

TO BE COMPLETED IF WARRANTS ARE TO BE EXERCISED:

TO: SPHERE 3D CORP.
895 Don Mills Road, Building 2, Toronto, ON M3C 1W3

The undersigned hereby subscribes for                         Common Shares of
Sphere 3D Corp. according to the terms and conditions set forth in the annexed
Warrant Certificate (or such number of other securities or property to which
such Warrant Certificate entitles the undersigned to acquire under the terms and
conditions set forth in such Warrant Certificate).

Registered Name: _________________________________________________

Address for Delivery of Common Shares:                                 
_________________________________________________

                                                                               
                     _________________________________________________

              Attention: __________________________________

Exercise Price Tendered (US$0.60 per Common Share or as
adjusted) US$__________________

Capitalized terms not defined herein shall have the meanings assigned to them in
the Warrant Certificate to which this subscription form is attached.

Dated at                                     , this     day of                  
          ,    20        .

 

)
)
)
)
)
)
)
)
)

 

 

Witness:

Holder's Name
 

Authorized Signature
 

Title (if applicable)

Signature guaranteed1:

__________________________________________________________________________________________________________________________________________________________
1. If the Common Shares are to be registered in a name other than the name of
the registered Warrant Holder, the signature of the Warrant Holder must be
medallion guaranteed by a bank, trust Corporation or a member of a stock
exchange in the Canada.

--------------------------------------------------------------------------------

Schedule "B"

WARRANT TRANSFER FORM

FOR VALUE RECEIVED, subject to receipt of prior written approval of SPHERE 3D
CORP. (the "Corporation"), the undersigned (the "Transferor") hereby sells,
assigns and transfers unto (name)                                              
                          (the "Transferee") of (residential address)          
                                                                               
                                                                               
                                                                               
                Warrants of the Corporation registered in the name of the
undersigned represented by the within certificate, and irrevocably appoints the
Corporation as the attorney of the undersigned to transfer the said securities
on the register of transfers for the said Warrants, with full power of
substitution.

NOTICE: The signature of this assignment must correspond with the name as
written upon the face of the certificate, in every particular, without
alteration or enlargement or any change whatever, and must be guaranteed by a
bank, trust Corporation or a member of a recognized stock exchange.  The
guarantor must affix a stamp bearing the actual words "Signature Guaranteed".

DATED this       day of                 , 20    .

      Signature Guaranteed   (Signature of transferring Warrantholder)          
      Name (please print)                 Address            

 

--------------------------------------------------------------------------------

TRANSFEREE ACKNOWLEDGMENT

In connection with this transfer the undersigned transferee is delivering a
written opinion of U.S. Counsel acceptable to the Corporation to the effect that
this transfer of Warrants has been registered under the 1933 Act or is exempt
from registration thereunder.

      (Signature of Transferee)   Name of Transferee (please print)            
Date                

 

The Warrants and the common shares issuable upon exercise of the Warrants shall
only be transferable in accordance with applicable laws.  The Warrants may only
be exercised in the manner required by the certificate representing the Warrants
and the Warrant Exercise Form attached thereto.  Any common shares acquired
pursuant to this Warrant shall be subject to applicable hold periods and any
certificate representing such common shares will bear restrictive legends.

--------------------------------------------------------------------------------